Citation Nr: 1121499	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-19 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to increased evaluations for Meniere's disease, evaluated as 10 percent disabling prior to February 8, 2010 and as 30 percent disabling as of that date. 

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of service connection for a right knee injury and visual disability, to include as secondary to service-connected disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent his most recent VA examination in February 2010.  Since that date, private physician statements from October 2010 and January 2011 indicate that he is a candidate for a powered wheelchair.  These statements suggest a worsening since the last examination, and a reexamination is accordingly warranted.  See VAOPGCPREC 11-95 (April 7, 1995).  

Also, the Veteran asserted during his Travel Board hearing that he was unable to work due to Meniere's disease.  A request for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be provided with a detailed letter addressing the evidence necessary to substantiate a TDIU claim, as well as the relative duties of VA and a claimant in providing such evidence.  This letter must be fully compliant with the provisions of 38 C.F.R. § 3.159(b) (2010).

2.  The Veteran should then be afforded a VA medical examination, with an appropriate examiner, addressing the symptoms and severity of the service-connected Meniere's disease.  The examiner must review the claims file in conjunction with the examination.  The examiner must specifically address the frequency of attacks of vertigo with cerebellar gait, as well as any other symptoms.  The examiner must also address the extent to which this disability interferes with, or in fact precludes, substantially gainful employment.  All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

3.  Then, the RO/AMC should readjudicate the Veteran's claim for increased evaluations for Meniere's disease and adjudicate the TDIU claim.  If the determination of either claim is unfavorable, the Veteran must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


